Memorandum. Order of the Appellate Division affirmed, without costs.
The peculiar and inartful practices followed by the administrators of the American Arbitration Association and the parties are described in summary fashion in the memorandum at the Appellate Division. The rescheduling of the hearing date for March 18, 1974, insofar as the formal notice is concerned, reflects a substitution of the new date for a hearing and not an adjourned hearing set by the designated arbitrator. There was therefore a failure to give notice as required by CPLR 7506 (subd¡ [b]). Consequently, the award was properly vacated under CPLR 7511 (subd [b], par 1, cl [iv]). The affidavit by the American Arbitration Association administrator stating that the March 18 hearing was an adjourned hearing is, because it is conclusory, without acceptable legal effect. The court passes on no other issue raised. Costs are not awarded because of the inexcusable laxity of respondents in the handling of the demand for arbitration and the correspondence which ensued, a laxity which undoubtedly contributed to the confusion and failure to give proper notice.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.